REASONS FOR ALLOWANCE
	
Claims 1, 3, 4, 6-10, 12, 13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 19.

The features as recited in independent claims 1, 10, and 19: “acquiring a jump path used for recording one or more existing child application jumping relationships, the jump path including one or more child application identifiers arranged in a specific sequence based on one or more previous jumps; moving the second child application identifier to an end of the jump path when the second child application identifier exists in the jump path, wherein when the second child application is a native plug-in child application, one or more consecutive native plug-in child application identifiers adjacent to and after the second child application identifier in the jump path are deleted; adding the second child application identifier to the end of the jump path when the second child application identifier does not exist in the jump path; running, by the parent application, the second child application when a jump is made from -3-Attorney Docket No. 00144.0769.00 US Application No. 16532089 the first child application to the second child application; transferring, by the parent application, page data corresponding to the second child application identifier to the second child application; generating, according to the page data, a second child application page over the first child application page; and displaying the second child application page,”  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199